DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (U.S. P.G. Publication No. 2014/0070930 A1; “Hara”) in view of Gao (US PG Publication 2014/0352478 A1; “Gao”), Sala et al. (U.S. P.G. Publication No. 2015/0259025 A1; “Sala), and Miki et al. (U.S. Patent No. 2009/0315692 A1; “Miki”).
Hara discloses a bicycle control assembly (Fig. 2) for operating an electromechanical gear shifting device (Fig. 3 illustrates “an electrical bicycle shift system”, see ¶ [0012]), comprising:

A graspable housing (body at 20 in Fig. 2) mountable to the bicycle; a power supply (34) connected to the control assembly; a first operating member (44, 45) movably connected to the housing, 
electronic componentry disposed on the first operating member (see at SW1, SW2 in Fig. 2) an electrical switch (SW1); 
a controller (25) in communication with the electrical switch (see in Fig. 3) and configured to generate a signal to change a shift position of the gear shifting device responsive to an input from the electrical switch (¶ [0029]); and 
a cable (32; Fig. 2) extending from the housing to the first operating member communicating power between the power supply and the electronic componentry on the first member (see Fig. 3 which illustrates cable 32 communicating a voltage lead “V” and ground lead “GND” to switches SW1 and SW2, the voltage coming from the power supply 34).
Hara discloses that “wireless communication” may be used to operatively couple the signal controller to “other parts of the electric shift system 16 for receiving data” (¶ [0039]). However, Hara does not expressly disclose a printed circuit board having a first side and a second, disposed on the first operating member; and an antenna entirely located on the PCB in communication with the controller and configured to send the signal, wherein the electrical switch is located on the first side of the PCB and the antenna is located on the second side of the PCB.
Gao teaches a PCB (62a) disposed on a first operating member (32a), the PCB having a first side and a second side (FIG. 4, see the left-hand surface of PCB 62a whereupon elements 42a and 64a are mounted versus the right-hand surface of the PCB 62a whereupon elements 40a and 38a are mounted); and an antenna entirely located on the PCB in communication with the controller and configured to send a signal (¶ [0043], “wireless communication unit 42a communicates with electrical components on the bicycle capable of wireless communication”; ¶ [0053], “wireless communication unit 42a has a communication-enabled semiconductor integrated circuit, and wirelessly transmits data on the gear selected by the gear shift operating member 33a to the cycle computer 70. The wireless communication 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hara to have a printed circuit board having a first side and a second, disposed on the first operating member; and an antenna entirely located on the PCB in communication with the controller and configured to send the signal, wherein the electrical switch is located on the first side of the PCB and the antenna is located on the second side of the PCB, as taught by Gao, for the purpose of space/size optimization.
Hara does not expressly disclose the controller disposed on the first operating member in communication with the electrical switch.  
Sala teaches a controller (200, disposed on a circuit board illustrated in Fig. 3) disposed on a first operating member (100) in communication with an electrical switch (210) for the purpose of facilitating a wireless control system in a manner that would otherwise increase the size of the housing (¶ [0004]-[0010]) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hara to have the controller disposed on the first operating member in communication with the electrical switch, as taught by Sala, for the purpose of facilitating a wireless control system in a manner that would otherwise increase the size of the housing. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that combining known elements according to known methods to yield predictable results is a 
Hara does not expressly disclose the power supply disposed within the housing and a cable communicating power between the power supply and the PCB.
Miki teaches a power supply (166) that is disposed within a housing (60; ¶ [0058]-[0059], [0074]; Fig. 17) and a cable (66) communicating power between the power supply and a PCB (140; see in Fig. 22; ¶ [0069]) for the purpose of eliminating the need for wires to extend along the handlebar which is a setup that may contribute to undesirable wind resistance (¶ [0007]-[0010]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hara such that the power supply that is disposed within the housing and a cable communicating power between the power supply and the PCB, as taught by Miki, for the purpose of eliminating the need for wires to extend along the handlebar which is a setup that may contribute to undesirable wind resistance.
Hara as modified above further discloses the following:
Regarding claim 2:
The bicycle control assembly of claim 1, wherein the power supply is a battery (166 in Miki) housed within the housing (see in Fig. 17 in Miki).
Regarding claim 3: 
The bicycle control assembly of claim 1, wherein the first operating member is a shift lever assembly (¶ [0031], “shift operating members 44, 45”; note that ¶ [0031] states that “the first and second shifters 20 and 21 are not limited to that particular construction” that is described in U.S. Patent No. 
Although Hara discloses by way of illustration the first operating member being a shift lever assembly (FIG. 3 illustrates the switches SW1 and SW2 as being disposed on shift levers 44, 45, see reference numbers 44 and 45 pointing to switches SW1 and SW2), Hara does not explicitly recite that the first operating member, upon which the electrical switch is disposed, is the shift lever assembly. 
Sala teaches a first operating member (100), upon which an electrical switch (210) is disposed, is a shift lever assembly (¶ [0020], “shifter lever”) as a configuration for a wireless control system to prevent an increase the size of the housing (¶ [0004]-[0010]) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hara so that the first operating member, upon which the electrical switch is disposed, is the shift lever assembly, as taught by Sala, as a configuration for a wireless control system to prevent an increase the size of the housing. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that combining known elements according to known methods to yield predictable results is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that Hara, Gao, and Sala, are drawn to analogous/similar structures i.e. electronic bicycle control devices mounted on brifters; and Gao and Sala both teach the use of a PCB disposed onto a first operating member. One would therefore recognize that modifying Hara in view of Gao and Sala would, with reasonable predictability, result in its PCB and its contents to be disposed on/within the shift lever(s) 44, 45, as suggested by FIG. 3 of Hara and as taught by Sala.
Hara as modified above further discloses the following:
Regarding claim 4:
The bicycle control assembly of claim 3, wherein the shift lever assembly includes a shift lever (44) including a distal portion (portion of lever 44 further away from housing 40, see in Fig. 2) and a 
Regarding claim 5:
The bicycle control assembly of claim 4, wherein the antenna is on the distal portion of the shift lever (see communication unit 42a being disposed on a portion of the lever further away from the housing at 30a as seen in FIG. 4 in Gao).
Regarding claim 6:
The bicycle control assembly of claim 6, wherein the distal portion includes the internal compartment (as defined by element 72a as seen in FIG. 4 in Gao).
Regarding claim 7:
The bicycle control assembly of claim 1, wherein the controller is housed within the internal compartment (see controller 200 being integrated within the PCB in Fig. 3 of Sala and thereby being housed within the internal compartment).
Regarding claim 8:
The bicycle control assembly of claim 7, further comprising a communications module (42a in Gao) in communication with the controller and the antenna (¶ [0043]-[0044] in Gao) and housed within the internal compartment (see in Fig. 4 of Gao).
Regarding claim 9:
The bicycle control assembly of claim 8, wherein the electrical switch is on the distal end of the shift lever (see switches SW1, SW2 disposed further away from housing 40).
Regarding claim 10:
The bicycle control assembly of claim 8, further wherein the cable extends to the distal portion of the shift lever (see cable 32 illustrated as a dashed line extending toward the distal end of the lever in Fig. 2; MPEP § 2125).
Regarding claim 11, Hara as modified above discloses all of the claim limitations, see supra, but does not expressly disclose a second electrical switch in communication with the controller to change one 
Gao teaches a second electrical switch (38a) in communication with a controller (62a) to change one or more of non-shifting operations of the controller and non-shifting operations of the electromechanical gear shifting device (¶ [0051]) for the purpose of providing an add-on component that provides more functionality to the device (¶ [0050]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hara as modified above to incorporate a second electrical switch in communication with the controller to change one or more of non-shifting operations of the controller and non-shifting operations of the electromechanical gear shifting device, as taught by Gao, for the purpose of providing an add-on component that provides more functionality to the device.  In addition, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that combining known elements according to known methods to yield predictable results is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that Hara, Sala, and Gao are drawn to analogous/similar structures i.e. electronic bicycle control devices mounted on brifters, and would therefore recognize that modifying Hara in view of Sala in further view of the teachings of Gao described supra would, with reasonable predictability, result in an additional non-shifting switch being mounted onto the first operating member that is also connected to the same controller and power supply as the shifting switches.  For example, see the manner in which switch units at 20, 21 are connected to controller 25 and power supply 34 in Figure 3 of Hara.  
Regarding claim 12, Hara as modified above does not expressly disclose the second electrical switch being smaller than the electrical switch. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the second electrical switch being smaller than the electrical switch as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the 
Hara as modified above further discloses the following:
Regarding claim 13:
The bicycle control assembly of claim 12, wherein the second electrical switch and the electrical switch are disposed on the first operating member are attached to a same printed circuit board (25 in Hara, 62a in Gao; the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that combining known elements according to known methods to yield predictable results is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that Hara and Gao are drawn to analogous/similar structures i.e. electronic bicycle control devices mounted on brifters, and would therefore recognize that modifying Hara in view of Gao would, with reasonable predictability, result in an additional non-shifting switch being mounted onto the first operating member that is also connected to the same controller and power supply as the shifting switches.  For example, see the manner in which switch units at 20, 21 are connected to controller 25 and power supply 34 in Figure 3 of Hara).



The bicycle control assembly of claim 13, wherein the PCB is disposed in a chamber disposed proximate to a distal end of the first operating member (see PCB 62a being disposed further from housing 30a in Fig. 4 of Gao).
Regarding claim 15:
The bicycle control assembly of claim 11, wherein the non- shifting operations include one or more of pairing operations of the control assembly to the electromechanical gear shifting device and trim operations of the electromechanical gear shifting device (¶ [0051] in Gao, “pressing the add-on component 38a for less than a predetermined time during the adjustment mode can allow modification of an adjustment amount from the standard position of the chain guide for each gear”).
Regarding claim 16:
The bicycle control assembly of claim 1, further comprising a second operating member, wherein the second operating member is a brake lever (43; ¶ [0031], “brake lever 43”).
Regarding claim 17:
The bicycle control assembly of claim 16, wherein the shift lever assembly is pivotally connected to the housing to move relative to the brake lever (¶ [0031], “brake lever 43 has a pair of pivotally mounted shift operating members 44, 45”).
Regarding claim 18:
The bicycle control assembly of claim 17, wherein the brake lever is pivotally connected to the housing on a brake lever pivot (¶ [0031], “brake lever 43 is pivotally mounted to the base member 40 for operating the rear brake 30 in a conventional manner”).
Regarding claim 19:
The bicycle control assembly of claim 16, wherein the first operating member is connected to the second operating member (see connection in Fig. 2).

Gao teaches electronic componentry further comprising an LED (40a) configured to emit light to convey a status of the electronic componentry (¶ [0023]) for the purpose serving as a notification unit ¶ [0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hara as modified above such that electronic componentry further comprises an LED configured to emit light to convey a status of the electronic componentry, as taught by Gao, for the purpose of serving as a notification unit.
Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Gao does not specifically describe an antenna or its location” and therefore does not disclose “an antenna located on a second side of the PCB.”  Remarks at 7-8.  In response, although Gao does not explicitly recite the use of an antenna, one of ordinary skill would understand that Gao’s “wireless communication unit 42a” inherently includes an antenna to enable it to communicate with electrical components on the bicycle capable of wireless communication.  See ¶ [0043] in Gao.  The original disclosure defines the term “antenna” as “any device designed to transmit and/or receive electromagnetic (e.g. TV and radio) waves” (¶ [0057]).  The term “wireless” is a term of art meaning “having no wire or wires specifically: operating by means of transmitted electromagnetic waves” (“Wireless.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/wireless. Accessed 25 Mar. 2021.).   If Gao’s “wireless communication unit 42a” did not have an antenna, then it would become unsuitable for its intended purpose.  Applicant further argues that “[a]n integrated circuit used for wireless communication (e.g., a Bluetooth chip) is not necessarily manufactured with an antenna inside of it, and would commonly instead include some sort of connection or port to connect a separate antenna” and that “one of ordinary skill in the art would not read communication-enabled semiconductor circuit, and wirelessly transmits data on the gear selected by the gear shift operating member 33a to the cycle computer 70.  The wireless communication unit wirelessly transmits the first and second signals from the sensor unit 54a” (¶ [0053]; emphasis), thereby indicating that the wireless communication unit 42a itself is “enabled” to wirelessly communicate with the other wireless devices.  At least Figure 4 illustrates the communication unit 42a as a self-contained unit in that it is disposed on the PCB 62a in such a way that it does not connect with any other cables or other elements apart from the PCB 62a.  See MPEP § 2125.  Given the preponderance of the evidence, one having ordinary skill in the art would understand that Gao inherently discloses an antenna disposed within the wireless communication unit 42a as illustrated in Figure 4, and therefore Gao indeed teaches an antenna disposed on the second side of the PCB as required by claim 1. 
Applicant argues that “the Office Action uses Applicant’s own disclosure to reconstruct the claimed device using distinct and disparate references, which is clear hindsight bias.”  Remarks at 9.  In response, Applicant does not provide evidence or an explanation to support that “the Office Action uses Applicant’s own disclosure to reconstruct the claimed device using distinct and disparate references.” Rather, Applicant sets forth a mere conclusory statement (“clear hindsight bias”) without specifically pointing out e.g. how the Office Action uses the original disclosure to impermissibly reconstruct the claimed device.  Because Applicant’s argument lacks a sufficient factual analysis, Applicant’s argument is an unsupported assertion as is therefore not deemed as persuasive.  Furthermore, any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, evidentiary support is provided by the references themselves and therefore is not gleaned only from the applicant’s disclosure. 
Applicant argues that “the switches SW1 and SW2 of Hara are not disposed on a shift lever, but rather are disposed on a brake lever.” Remarks at 9.  In response, the drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); see MPEP § 2125. Here, Figure 3 in Hara reasonably discloses the switches SW1 and SW2 being disposed on shift levers 44, 45, e.g. see reference numbers 44 and 45 pointing to switches SW1 and SW2.  This notwithstanding, Hara does not explicitly recite that the first operating member, upon which the electrical switch is disposed, is the shift lever assembly.  Sala teaches a first operating member (100), upon which an electrical switch (210) is disposed, is a shift lever assembly (¶ [0020], “shifter lever”) as a configuration for a wireless control system to prevent an increase the size of the housing (¶ [0004]-[0010])   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hara so that the first operating member, upon which the electrical switch is disposed, is the shift lever assembly, as taught by Sala, as a configuration for a wireless control system to prevent an increase the size of the housing. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that combining known elements according to known methods to yield predictable results is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that Hara, Gao, and Sala, are drawn to analogous/similar structures i.e. electronic bicycle control devices mounted on brifters; and Gao and Sala both teach the use of a PCB disposed onto a first operating member. One would therefore recognize that modifying Hara in view of Gao and Sala would, with reasonable predictability, result in its PCB and its contents to be disposed on/within the shift lever(s) 44, 45, as suggested by FIG. 3 of Hara and as taught by Sala.  As such, Applicant’s argument is not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656